ORDER

PER CURIAM.
George and Tina Price, husband and wife, (plaintiffs) appeal from a judgment in an action on an escrow agreement entered by the circuit court granting a motion for summary judgment in favor of Davis Title Company, d/b/a Ace Title Company (Ace). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.